Citation Nr: 1222861	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  05-10 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.

This matter came to the Board of Veterans' Appeals (Board) from a February 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2009, the Veteran testified at a Board videoconference hearing; the transcript is of record.  

In March 2010 and December 2010 this matter was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted hereinabove, in December 2009 the Veteran testified at a videoconference hearing before a Veterans Law Judge with the Board.  In April 2012, the Veteran was issued correspondence informing him that the Veterans Law Judge who conducted the December 2009 hearing was no longer employed with the Board, and that the Veteran had a right to another Board hearing.  Per documentation received in June 2012, the Veteran requested a hearing before the Board at the St. Petersburg RO (travel Board hearing).  Thus, a remand is necessary to afford the Veteran a hearing before the Board at the St. Petersburg RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the St. Petersburg RO.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board. 

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


